PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,161,649
Issue Date: 24 April 2012
Application No. 12/592,118
Filing or 371(c) Date: 19 Nov 2009
Attorney Docket No. 12705.204
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed February 7, 2022, to accept the unintentionally delayed payments of the 3 ½ and 7 ½ year maintenance fees for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

The 3 ½ year maintenance fee could have been paid until Monday, April 25, 2016 with a surcharge. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

This petition does not satisfy (1) above.

With respect to item (1): The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of the 3 ½ year maintenance fee. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay is the delay in payment of the maintenance fee that resulted in the expiration of this patent.  Petitioner expected his previous attorney, Dennis Beech, to track the maintenance fee due dates, notify patentee of due dates, and take necessary steps to ensure the patent was maintained in force. However, prior to the time the first maintenance fee was due, Mr. Beech passed away. He was a solo attorney. Petitioner was never notified of the need to pay the first and second maintenance fee. This is why the 3 ½ and 7 ½ year maintenance fees were not paid on time.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Patentee asserts that he “recently” hired a new patent attorney, Joseph Shapiro, to assist with filing a new application. In the course of working with Mr. Shapiro on the new patent application and “through a transaction involving [his] business” petitioner became aware that the patent had expired. 

The Office requires more details regarding the second period of delay. Approximately what date did applicant hire Mr. Shapiro? Specifically, what facts and circumstances brought about the discovery of the expiration of this patent? How did the transaction involving applicant’s business play into the discovery of the expiration?  Please explain any delay between discovery of the expiration and the date an initial petition was filed.

The third period of delay is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b). This period of delay is relevant when there is a lengthy period of time between when a renewed petition is filed relative to when the decision on petition was mailed. If petitioner promptly files a renewed petition, this period will not be an issue.

Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

As stated above, the party whose delay is relevant is the party having the right or authority to make the maintenance fee payment in the patent. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Please note that the sole inventor was identified on the oath/declaration of November 19, 2009 as “Jim McGean”.  However, the revocation power of attorney/change of correspondence address filed on February 7, 2022 states the first named inventor is “James McGean” and the name listed at the bottom of the form is “James McGean”.  

Petitioner is encouraged to resolve this name discrepancy. “Jim McGean” not “James McGean” is the inventor/ applicant of record. If the inventor/applicant’s legal name is “James McGean”, petitioner should file form PTO/AIA /40 and a supplemental ADS correcting the name from “Jim McGean” to “James McGean”. See MPEP 601.05(b).

A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed by the applicant, all future correspondence regarding this patent will be mailed solely to the address of record.  

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

Registered users may file via EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
CC:  JOSEPH SHAPIRO
	102 S 200 E
	SUITE 800
	SALT LAKE CITY, UT 84111



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).